Citation Nr: 0720349	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  06-15 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right ankle 
disorder, diagnosed as ankle edema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In June 2007, the veteran testified before the undersigned 
via videoconference.  A transcript of the hearing is 
associated with the claims file.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2006).

The issue of entitlement to service connection for a right 
ankle disorder, diagnosed as ankle edema, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The preponderance of the evidence is against the finding that 
hypertension had its onset in service or within one year of 
separation from service, or is etiologically related to any 
incident, disease, or exposure during his active service, or 
his service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and cannot be presumed to have been incurred therein, and was 
not caused by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's case to 
the Board and notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the veteran of the evidence required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to VA.  In 
addition, a March 2006 letter provided information regarding 
downstream issues, such as disability rating and effective 
date.  See Dingess v. Nicholson, supra.

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
While the veteran was provided with complete VCAA notice 
following the April 2003 rating decision, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  The Board notes that the veteran's service medical 
records, to a large extent, are not available or associated 
with the claims file.  The claims file reflects that the 
veteran's service medical records were destroyed in a fire at 
the National Personnel Records Center in 1973.  An April 2003 
RO Memorandum indicates the RO formally found that the 
veteran's service medical records were unavailable.

Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because 
these records, if they existed, remain absent from the file, 
the Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

Therefore, the Board finds that there are no outstanding 
records to obtain.  The available medical evidence is 
sufficient for an adequate determination of the veteran's 
claim.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.


II.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and 
hypertension becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection may also be granted for a disability that 
is proximately due to, the result of, or aggravated by 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
there was a recent amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which version favors the claimant.

The veteran has contended that his currently diagnosed 
hypertension is related to his military service.  He stated 
in his September 2001 claim that he had a high blood pressure 
attack in October 1943.  He indicated in an October 2002 
written statement that his high blood pressure problem began 
in service just after basic training in October 1943.  He 
reported that Army doctors indicated it was related to his 
mitral insufficiency, and that he was hospitalized for two 
weeks.

The RO obtained a report from the Office of the Surgeon 
General showing a hospital admission card was created in 1943 
regarding the veteran and the diagnosis was rheumatic fever, 
active (acute or acute exacerbation).

Private treatment records beginning in November 1983 show the 
veteran was diagnosed with hypertension.

In January 2004, the veteran underwent VA examination.  The 
veteran stated he had a history of hypertension of at least 
sixty years, since discharge in 1945.  The veteran's claims 
file was reviewed, and examination showed a diagnosis of 
longstanding hypertension.  The examiner indicated that it 
was less than likely that the veteran's hypertension was 
related to his rheumatic fever in service.  Rheumatic fever 
is an inflammatory disease that damaged the heart valves.  It 
was not a vascular disease.  The examiner noted the earliest 
evidence of hypertension in November 1983.  The veteran was a 
previous cigarette smoker of three packs per day and this, 
along with lifestyle and genetic factors, was likely the 
cause of his hypertension.

In a July 2004 written statement, J.S., M.D., the veteran's 
physician, indicated that the veteran had a history of 
hypertension that dated back to his days in the Army.

In a December 2005 written statement, the veteran's sister 
indicated that she knew of the veteran's problems with high 
blood pressure in service through his letters.  He had high 
blood pressure all of his life.  In another written 
statement, dated that same month, the veteran's brother 
indicated he remembered the veteran having a problem with 
high blood pressure while in service.

In June 2007, the veteran testified before the undersigned.  
He reiterated his belief that he had his first attack of high 
blood pressure while in basic training.  He also reported 
that he had another episode of high blood pressure later in 
service.

Based on a review of the record, the Board finds that the 
preponderance of the evidence is against granting service 
connection for hypertension.  In particular, the Board notes 
that the first documented diagnosis of hypertension was in 
1983, more than thirty years after his separation from 
service.  While the veteran indicated he had two attacks of 
high blood pressure in service, and his brother and sister 
corroborated this, the Board finds their statements to be 
less credible and probative than the 1943 admission card 
showing that he was hospitalized for rheumatic fever.  In 
essence, the Board finds the contemporaneous documentation of 
his diagnosis at that time to be more credible than the 
recollections of these individuals over sixty years after the 
fact.

Furthermore, while the veteran is competent to describe 
symptoms, he has not been shown to have the requisite medical 
knowledge to give a probative opinion as to his diagnosis in 
service or as to when his hypertension began.  Although the 
veteran may sincerely believe that his hypertension began in 
service, he, as a layman, does not have competence to give a 
medical opinion on diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

While a majority of the veteran's service medical records are 
unavailable and not associated with the claims file, the RO 
was able to obtain a hospital record showing the veteran had 
a diagnosis of rheumatic fever in service.  The veteran was 
then afforded a VA examination in January 2004.  The examiner 
reviewed the veteran's claims file and his medical history 
and opined that it was less than likely that the veteran's 
hypertension was due to his rheumatic fever in service.  In 
support of his finding, the examiner explained that rheumatic 
fever is an inflammatory disease that damaged the heart 
valves, and that it was not a vascular disease.  As noted 
above, there is an absence of treatment records showing a 
diagnosis of hypertension from separation in 1945 until 1983.  

The Board believes this opinion to be the most probative 
evidence of record.  As such, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's hypertension had its onset in service, or is 
otherwise related to the episode of rheumatic fever in 
service or his service-connected valvular heart disease.

As noted, in a July 2004 written statement, the veteran's 
physician, indicated that the veteran had a history of 
hypertension that dated back to his days in the Army.  
However, the Court has held a mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

In short, while the veteran may sincerely believe that he had 
two attacks of high blood pressure in service, the Board 
concludes that the preponderance of the evidence is against 
finding that his hypertension had its onset at that time, or 
is otherwise related to his military service or his service-
connected disability.  As the evidence preponderates against 
the claim of entitlement to service connection for 
hypertension, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.


REMAND

The veteran is also claiming entitlement to service 
connection for a right ankle disorder.  A review of the 
claims file shows that the veteran has been recently 
diagnosed with edema of both ankles.  In a January 2005 
written statement, Bruce Ourieff, M.D. indicated that he 
believed that a component of the veteran's edema was related 
to his valvular heart disease.  The physician acknowledged 
that the veteran had peripheral vascular disease, but 
explained that his mitral regurgitation and cardiomyopathy 
was probably also contributing to his edema.

In an April 2004 rating decision, the RO awarded the veteran 
service connection for valvular heart disease as secondary to 
his in-service treatment for rheumatic fever.  Since Dr. 
Ourieff indicated that the veteran's ankle edema was due to 
his valvular heart disease, the Board finds that a remand is 
necessary to afford the veteran a VA examination to determine 
whether his edema is due to his service-connected valvular 
heart disease.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate (e.g. cardiology) examination.  
The claims folder must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must state 
in the examination report that the claims 
folder was so reviewed.  The examiner 
should answer the following questions:

a.  Is it at least as likely as 
not that the veteran's ankle edema 
is etiologically related to his 
rheumatic fever diagnosis in 
service?

b.  Is it at least as likely as 
not that the veteran's ankle edema 
is etiologically related to his 
valvular heart disease?

All special studies deemed necessary to 
answer these questions must be conducted. 
The examiner should provide a complete 
rationale for all opinions expressed.

2.  Thereafter, the RO must readjudicate 
the claim of entitlement to service 
connection for a right ankle disorder, 
diagnosed as ankle edema.  The RO is free 
to undertake any additional developmental 
deemed necessary.  If the benefit sought 
on appeal remains denied, the RO should 
issue a supplemental statement of the 
case, and the veteran and his 
representative should be afforded time in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


